Citation Nr: 1425023	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury with arthritis.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for the residuals of left eye trauma.

4.  Entitlement to service connection for scars, including to the left eye and to the lower extremities.

5.  Entitlement to service connection for a skin disorder, to include as a result of herbicide and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to February 1979.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  A reported period of active duty service including for the month of November 1990 is unverified; however, service department records include administrative remarks dated February 26, 1991, noting the Veteran was assigned to extended active duty on that date and an abstract of service and medical history form (NAVMED 1406) indicates a period of active duty from February 26, 1991, to June 5, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in June 2007.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).   The types of evidence that "indicate" a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, the Veteran submitted an application for service connection compensation in June 2007, including for residuals of left eye and bilateral knee injuries in 1969 and for scars and skin rash as a result of Agent Orange and chemical exposure in 1969.  Correspondence submitted with his April 2008 notice of disagreement identified the scar issue as involving the left eye.  Records show the Veteran served in the Republic of Vietnam and that he received awards and medals indicative of combat.  Service department and private treatment records also show he sustained right knee injuries in November 1990 and January 1991.  The available record includes service treatment reports indicating the Veteran had a second period of active service in 1991, but the records are unclear as to his duty status prior to February 1991.

In testimony in support of his claims in June 2012 the Veteran reported that he was on active duty at the time of his right knee injury in November 1990 and that a left knee disorder had developed as a result of the right knee disability.  He also testified that he had sustained a left eye injury during combat in Vietnam when a piece of grinding stone was blown into his eye during an enemy attack.  He stated he had been hospitalized for one week and told that he would have a scar on his eye.  He also described having a rash that had persisted since his return from Vietnam with scaring to the lower extremities from his scratching it.  The Board notes that the Veteran's claims have not been addressed by VA examination.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Request that the service department verify the Veteran's periods of active duty status, including during the month of November 1990.  A list of reserve retirement points or credits is not sufficient.  The request should include a search for any line of duty determinations that may have been provided in November 1990 or January 1991. 

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that he has present left and/or right knee disorders as a result of service.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for VA eye examination for an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that he has a present left eye disorder as a result of service.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present skin disorders and/or scarring as a result of service, to include any facial or leg scarring or skin rash/disorder with scarring due to herbicide or chemical exposure.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

